Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on April 18, 2022, with respect to claim 1 is persuasive. The closest prior art is Oberndorfer et al. (US 2015/0114943) and Akaishi et al. (JPS5768279 cited on IDS dated 12/06/2019). Oberndorfer et al. discloses a welding torch cooling system comprising: a welding torch (Figs. 1-3); a cooling water circulator (15, Fig. 1) for circulating cooling water through the welding torch; a water feeding flow path (provided by a cooling line in Fig. 2) having an upstream end (end connected connection 39) connected to the cooling water circulator (15) and a downstream end (end of cooling line) connected to the first torch-head flow path (40); a water returning flow path (Fig. 2) having an upstream end connected to the second torch-head flow path (40’) and a downstream end connected to the cooling water circulator (15). Akaishi et al. in the same field of endeavor discloses a welding torch cooling system (Fig. 3 shown below) comprising a bypass flow path (12, Fig. 3) having a first end and a second end, the first end being connected to a branching point of the water feeding flow path (Fig. 3) while the second end being connected to a merging point of the water returning flow path (Fig. 3); a valve (side valves 11, Fig. 3) provided in the bypass flow path (12), the valve (11) being switchable between an on open state and a closed state.  
Oberndorfer et al. and Akaishi et al. fails to teach or suggest the limitation: the first inlet/outlet and the second inlet/outlet are closed with the movable part when the torch head and the torch body are separated, thereby stopping the flow of the cooling water at the first inlet/outlet and the second inlet/outlet as required of independent claim 1. Oberndorfer et al. and Akaishi et al. fails to teach or suggest the limitation: a pressure measurer provided in the water feeding flow path at a position downstream of the branching point; and a controller that controls operation of at least one of the cooling water circulator and the valve based on a measured value at the pressure measurer as required of independent claim 4.
There are no obvious reasons to modify Oberndorfer et al. and Akaishi et al. to have the missing features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761